Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 10-14 are pending in the instant application.
Allowable Subject Matter
Claims 1-7, 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, the prior art fails to teach or suggest: receiving group resource pool information including information of a plurality of sub-pools which is allocated to each of terminals of the terminal group;
selecting at least one of the sub-pools to be used by the first terminal from a group resource pool based on the group resource pool information; and
transmitting, to the at least one terminal belonging to the terminal group, data via the at least one of the sub-pools,
wherein the terminals of the terminal group form a platoon,
wherein information on the at least one of the sub-pools is periodically signaled to the at least one terminal belonging to the terminal group, and
wherein, based on the signaling of the periodically signaled information being failed during a predetermined time period, a leaving of the first terminal is determined at the at least one terminal., in combination with the remaining limitations of the claim.

 13, the prior art fails to teach or suggest: receive group resource pool information including information of a plurality of sub-pools which is allocated to each of terminals of the terminal group;
select at least one of the sub-pools to be used by the first terminal from a group resource pool based on the group resource pool information; and
transmit, to the at least one terminal belonging to the terminal group, data via the at least one of the sub-pools,
wherein the terminals of the terminal group form a platoon,
wherein information on the at least one of the sub-pools is periodically signaled to the at least one terminal belonging to the terminal group, and
wherein, based on the signaling of the periodically signaled information being failed during a predetermined time period, a leaving of the first terminal is determined at the at least one terminal., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  




/Siren Wei/
Patent Examiner
Art Unit 2467